&6'&>@
1DPH$GGUHVV7HOHSKRQH1R	,'1R
Kristin A. Zilberstein, Esq. (SBN: 200041)
Jennifer R. Bergh, Esq. (SBN 305219)
Adam P. Thursby, Esq. (SBN 318465)
LAW OFFICES OF MICHELLE GHIDOTTI                                                                        October 16, 2018
1920 Old Tustin Ave
Santa Ana, CA 92705

Ph: (949) 427-2010
Fax: (949) 427-2732

                     81,7('67$7(6%$1.5837&<&2857
                          6287+(51',675,&72)&$/,)251,$
                     :HVW)6WUHHW6DQ'LHJR&DOLIRUQLD

,Q5H                                                                                                                       LODGED
JAMES CALWELL
NORMA O DAVIDSON CALWELL
                                                                            'HEWRU         %$1.5837&<12       15-06028-LT13

US Bank Trust National Association as Trustee of the Igloo
Series III Trust
                                                                                             5612   AT-1
                                                                            0RYDQWV

 Y
JAMES CALWELL                                                                                'DWHRI+HDULQJ 9/20/18
NORMA O DAVIDSON CALWELL                                                                     7LPHRI+HDULQJ10 A.M.
                                                                            5HVSRQGHQWV   1DPHRI-XGJHLaura S Taylor




                                                                25'(521
            Movant US Bank Trust National Association as Trustee of the Igloo Series III Trust's Motion for Relief


           7KHFRXUWRUGHUVDVVHWIRUWKRQWKHFRQWLQXDWLRQSDJHVDWWDFKHGDQGQXPEHUHG 2                  WKURXJK  2  ZLWK

 H[KLELWVLIDQ\IRUDWRWDORI  4  SDJHV 1RWLFHRI/RGJPHQW'RFNHW(QWU\1R 98
                                                                                             & 109
                                                                                                    

 

 

 

 



 '$7('        October 15, 2018
                                                                             -XGJH8QLWHG6WDWHV%DQNUXSWF\&RXUW




&6'&
 CSD 1159C [/1/](Page 2)
 ORDER ON       Movant US Bank Trust National Association as Trustee of the Igloo Series III Trust's Motion for Relief
 DEBTOR:  JAMES     CALWELL                                                            CASE NO.: 15-06028-LT13
          NORMA O DAVIDSON CALWELL
                                                                                       RS NO.: AT-1


Movant US Bank Trust National Association as Trustee of the Igloo Series III Trust's motion for relief from the automatic stay is
granted. The automatic stay covering the subject property, commonly known as 3720 Via Del Conquistador, San Diego, CA
92117 (legal description attached as "Exhibit 1") is terminated as to the Movant for all purposes. The Movant shall not conduct
a foreclosure sale within 60 days of the entry of this order.




 CSD 1159C
                                                                           Signed by Judge Margaret M. Mann October 15, 2018
	





       Signed by Judge Margaret M. Mann October 15, 2018
Signed by Judge Margaret M. Mann October 15, 2018
